IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37604

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 391
                                                )
       Plaintiff-Respondent,                    )     Filed: March 15, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JUSTIN SCOTT ENGEL,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Order revoking probation and requiring execution of unified fifteen-year sentence
       with four-year determinate term for sexual abuse of a minor under the age of
       sixteen, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge, GUTIERREZ, Judge
                                 and MELANSON, Judge



PER CURIAM
       Justin Scott Engel was convicted of sexual abuse of a minor under the age of sixteen,
Idaho Code § 18-1506. The district court imposed a unified fifteen-year sentence with four years
determinate, suspended the sentence, and placed Engel on supervised probation for five years.
Following a report of probation violations, Engel’s probation was revoked and the district court
executed the underlying sentence and retained jurisdiction.       After the period of retained
jurisdiction, the district court suspended the sentence and again placed Engel on supervised
probation. Subsequently, Engel admitted to violating several terms of the probation, and the


                                               1
district court consequently revoked probation and ordered execution of the original sentence.
Engel appeals, contending that the district court abused its discretion in failing to sua sponte
reduce his sentence upon revoking probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion in ordering execution of Engel’s original sentence without
modification. Therefore, the order directing execution of Engel’s previously suspended sentence
is affirmed.




                                                2